DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 2010/0134227 A1).
In regards to claim 1, Mori discloses, in figure 4, an electromagnetic forming coil unit (Fig. 4) configured to extend in a longitudinal direction from a base end (bottom of 21) toward a fore end (top of 21), inserted into a tubular member (Par 0033) with the fore end being ahead, and used to expand the tubular member by electromagnetic force, the electromagnetic forming coil unit comprising: a shaft core (21) member made of a resin (22, Par 0012); a conductor (23) including a wound portion wound over a periphery of the shaft core member (Par 0012), and a pair of conductor extension portions (Fig. 4; #20; Fig. 3; “B”) extending from the wound portion toward the base end (Par 0011-0012); an insulating support (Fig. 1; 3) disposed on at least one end of the shaft core member in the axial direction and extending in the longitudinal direction (Par 0031); and a resin covering layer (Fig. 3; #6, #7) covering an outer peripheral surface of the wound portion of the conductor (Par 0031), wherein conductor holding portions holding the pair of conductor extension portions (Fig. 4; #20; Fig. 3; “B”) apart from each other are formed in the insulating support along the longitudinal direction (Par 0011-0012).
In regards to claim 2, Mori discloses, in figure 4, an electromagnetic forming coil unit (Fig. 4) configured to extend in a longitudinal direction (Fz) from a base end (bottom of 21) toward a fore end (top of 21), inserted into a tubular member (Par 0033) with the fore end being ahead, and used to expand the tubular member by electromagnetic force, wherein the electromagnetic forming coil unit includes a plurality of coil portions (Fig. 3; #4) separately disposed along the longitudinal direction (Par 0030), each of the coil portions comprising: a shaft core member (21) made of a resin (22; Par 0012);2Docket No. 527626USPreliminary Amendment a conductor (23) including a wound portion wound over a periphery of the shaft core member (Par 0012), and a pair of conductor extension portions (Fig. 4; #20; Fig. 3; “B”) extending from the wound portion toward the base end (Par 0011-0012); and a resin covering layer (Fig. 3; #6, #7) covering an outer peripheral surface of the wound portion of the conductor (Par 0031), wherein insulating supports (Fig. 1; 3) are disposed along the longitudinal direction (Fz) between adjacent two of the coil portions and between the base end (Fig. 1; bottom of 2) and a base-end-side end (Fig. 1; top of 2) of the shaft core member in the coil portion disposed closest to the base end side (Fig. 1; top of 2; Par 0030), and wherein conductor holding portions holding the pair of conductor extension portions (Fig. 4; #20; Fig. 3; “B”) apart from each other are formed in the insulating support along the longitudinal direction (Par 0011-0012).
In regards to claim 3, Mori discloses, in figure 4, the electromagnetic forming coil unit according to Claim 1, wherein the conductor is a tubular conductor (Par 0030).
In regards to claim 4, Mori discloses, in figure 4, the electromagnetic forming coil unit according to Claim 3, wherein a terminal is connected to a base-end-side end of the conductor extension portion (Par 0030; The conductor strand 4 is fabricated using, for example, copper or copper alloy and is supplied with electric power by being connected to a power supply unit (not shown)).
Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujita et al. (US 2011/0043196 A1); Fig. 1.
Hiramatsu et al. (US 2003/0006761 A1); Fig. 8.
Hibi et al. (US 2009/0103840 A1); Fig. 1.
Stelzer et al. (US 2009/0251257 A1); Fig. 1A-C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/               Examiner, Art Unit 2842       
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842